Citation Nr: 1631194	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional (RO) in Phoenix, Arizona.  

The April 2010 rating decision also denied a claim for service connection for tinnitus, and the Veteran did not perfect an appeal as to that issue.  However, the Veteran raised the issue of service connection for tinnitus during a hearing before the Board in March 2016.  Thus, the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the RO.  Therefore, it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of service connection for bilateral hearing loss is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  Throughout the period of this claim, manifestations of the Veteran's posttraumatic stress disorder (PTSD) include chronic sleep disturbance, nightmares, depressed mood, irritability, intrusive memories, avoidance, hypervigilance, exaggerated startle response, isolation, anxiety, difficulty in establishing and maintaining effective relationships, and suicidal ideation. 

2.  The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no more, for the Veteran's PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, the Veteran has indicated in his April 2010 Notice of Disagreement and March 2016 hearing before the Board that he is seeking a 70 percent rating for his PTSD, as well as TDIU.  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's service-connected PTSD has been assigned a 50 percent disability rating pursuant to the criteria Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

A December 2008 statement from the Veteran's licensed professional counselor, noted that the Veteran was first seen in February 2008, when he reported irritability, isolative behavior, and intrusive memories.  The Veteran continued to have dreams about explosions and survivor's guilt about his time in service.  He also experienced intrusive thoughts, avoidance of social situations, exhibited a restricted affect, hypervigilance, and affected sleep, concentration, and attention.  He was diagnosed as having PTSD, with a GAF score of 50.  His obsessive rituals, social avoidance, and flashes of anger limited his social and occupational functioning.  

In a January 2009 statement, the Veteran indicated that he continued to have a hard time dealing with his service in Vietnam, and that had problems sleeping at night, and would have frequent nightmares and wake up in cold sweats.

Records from the Vet Center received in August 2009 indicate that the Veteran was having increased dreams about his time in Vietnam.  He reported experiencing sadness, irritability, anger, trouble sleeping, nightmares, crying easily, obsessive thoughts, paranoia, marital problems, physical pain, and sexual problems.  The Veteran also reported sleeping four to five hours a night and having difficulty falling or staying asleep.  He was married three times, divorced twice, and did not have a good relationship with his four children.  On a typical day, he would just walk around.

The Veteran's friend, G. R., submitted a statement in August 2009 where she stated that the Veteran had drastic mood swings, and would go from being a happy person to a reclusive person speaking of suicide.  He would show signs of anxiety, often when he watched news reports of wars in Iraq and Afghanistan.  She also indicated that the Veteran would never sleep through the night without waking up sweating and in a frantic state.  He would sometimes wake up crying or violent due to terror, and would say that he thought someone was trying to kill him.      

A September 2009 VA mental health note indicated that the Veteran presented himself with complaints of anxiety and insomnia.  He had symptoms of flashbacks, nightmares, startle reflex, night sweats, and racing thoughts.  The Veteran also had problems falling asleep and staying asleep.  He stated having recent suicidal ideation, anhedonia, low energy, and hopeless and helpless feelings.  He was concerned his anger would get out of control.  He also stated seeing shadows out of the corner of his eye.  The Veteran then underwent a psychiatric assessment, where he complained of mood problems, sleep difficulties, irritability, and low energy.  He also reported crying spells, panic attacks, and startle responses.  He had nightmares and flashbacks related to traumatic experiences in service, and felt helpless, lonely, and guilty.  He also reported feeling paranoia, suspiciousness, and occasionally hearing voices call his name.  A mental status examination found the Veteran to be oriented to time, place, and personal information.  His appearance, attention, eye contact, and grooming were normal.  He was defensive and guarded, and mood was depressed and anxious.  His affect was appropriate and tearful.  His thoughts were linear, and he had paranoid ideations, transient auditory hallucinations, and anxious preoccupation with panic attacks, nightmares, and flashbacks.  He was diagnosed with major depressive disorder, PTSD, and assigned a GAF score of 55.  

The Veteran underwent an initial PTSD examination in October 2009.  The Veteran was diagnosed with PTSD and assigned a GAF score of 54.  The examiner noted that the Veteran would report occasional dreams of his experiences in Vietnam.  Vietnamese people would remind him of his trauma.  The Veteran indicated that he did not interact with people because he would get nervous around them, and was detached from others, including his kids and friends.  Hypervigilance was shown by avoidance of crowds, concerns over his safety, and wanting to be in control.  He would sleep well for two to three hours and then would wake up and remain awake.  He also kept a knife in his pocket for safety, and described a startle response to loud noises.  The Veteran reported that he was easily set off over small things, and reported seeing shadows and experienced auditory hallucinations.  The Veteran experienced functional impairment in his detached and poor relationships with his children and spouses and history of isolation on the job.  The Veteran also reported a history of excessive alcohol use.  He also reported a past suicide attempt in 2002, and stated that he has had sporadic suicidal thoughts over the years.  The Veteran worked for 19 years as a truck driver, and liked the job because of the lack of contact with people.  He functioned well because he was able to work alone.  The Veteran was divorced twice, and was in the process of his third divorce.  He would get angry if things were not orderly at home, and would get into arguments with his wife.  He would go weeks without talking to her even though they lived in the same residence.  He only had contact with one of his four children, and did not appear to be upset over the nature of his relationships with his children.  He indicated that he had one close friend since 1964 and did not involve himself with any other people.  He reported reading to help cope with his symptoms.  

A mental status examination revealed the Veteran to be well-oriented in all spheres, with no distress, and no speech impediments.  His thought content was centered on the issues discussed and his thought process was logical and goal-directed.  There was an unremarkable stream of thought.  The Veteran also reported visual hallucinations and periodic auditory hallucinations but none were observed at the examination.  There were no delusions and paranoia, and his attention and concentration were well-preserved and without difficulties.  His mood was depressed and affect was intense.  He was diagnosed with PTSD and assigned a GAF score of 54.  The examiner described the Veteran as emotionally numb and experiencing few positive emotions.  

VA treatment records from October 2009 note the Veteran's complaints of problems sleeping, low appetite, crying spells, panic attacks, nightmares, and flashbacks.  He denied suicidal and homicidal ideation, and reported occasionally seeing shadows but denied hearing voices.  He also reported conflicts with his wife.  During a PTSD consult that same month, the Veteran stated that he is divorcing his wife and that he did not have a close relationship with his children.  He enjoyed the company of one grandson though.  He indicated having nightmares twice a month, and avoided interacting with people.  He sat with his back to a wall in public places.  He did not sleep well, and admitted to overreacting to small events.  That same month, the Veteran indicated that he felt better but indicated that he still wanted to be alone.  In November 2009, the Veteran indicated that he had problems sleeping and continued to see dark shadows go by and hear voices.  In December 2009, the veteran stated he had less feelings of sadness and emptiness in the last few weeks, but still had symptoms such as sleep problems, fatigue, hearing voices and seeing shadows in the corner of his eye.  A January 2010 mental health noted the Veteran primary symptoms to be anger, irritability, hypervigilance, nightmares, rumination, tension, and distrust of others.  GAF scores assigned in October 2009 and November 2009 were 60 and 55, in December 2009 he was assigned a GAF score of 50-55, and in January 2010 he was assigned a GAF score of 57.    

In March 2010, VA treatment records noted that the Veteran reported panic attacks and flashbacks after watching a war movie two weeks ago.  His sleep was reduced, appetite was low, but denied suicidal or homicidal ideation.  He enjoyed spending time with his grandson and reading.  A mental status exam revealed the Veteran's mood to be anxious.  The diagnoses were major depressive disorder and PTSD, and a GAF score of 60 was assigned.  In June 2010, the Veteran indicated that he stayed to himself, and that it did not take much to get him angry.  He continued to have reduced sleep and a low appetite.  A July 2010 record noted that the Veteran still woke up during the night, and that he was hearing voices which were troubling.  He reported some improvement in sleep, however.  In August 2010, the Veteran stated he had better days, but got into a fight with his wife and stated that she was moving out.  The Veteran indicated that he could not take the negative talk and screaming and yelling.  A November 2010 assessment noted symptoms of severe insomnia, irritability, isolating, crying spells, panic attacks, and startle responses.  Nightmares, flashbacks, intermittent paranoia, and auditory hallucinations.  

VA treatment records from January 2011 note the Veteran's reports of sleeping a little better and having voices decrease due to medications, but symptoms of irritability, nightmares, avoidance of people, and traumatic memories continued.  He slept about four to five hours a night and would get frustrated easily.  He indicated frustration with the "system," and having suicidal ideation, but with no intent or plan.  In August 2011, the Veteran stated that he was now divorced, and stopped all medications because he would develop blurry vision.  He startled easily and had recurrent thoughts of Vietnam, nightmares and waking up scared, with cold sweats, and with his heart racing.  He avoided things that reminded him of Vietnam, avoided people in general, and only spent time with his grandson.  

Additional VA treatment records from March 2012 show that the Veteran reported feeling depressed and anxious, having reduced sleep with nightmares, and a low appetite.  He also reported flashbacks, panic attacks, and excessive startle responses.   He lived alone and stated that he enjoyed being by himself.  The Veteran also indicated that he would drink a little to help him fall asleep.  His diagnoses were major depressive disorder, PTSD, and alcohol abuse.  His assigned GAF score was 45.  In May 2012, the Veteran reported reduced sleep with nightmares, middle insomnia, low appetite, flashbacks, panic attacks, and excessive startle response.  In September 2012, the Veteran stated that he was drinking a pint of whiskey in the past few nights to help him fall asleep.  He admitted to periodic suicidal ideation without any plan or intent, and some visual hallucinations.  

In VA treatment records from February 2013 and June 2013, the Veteran was noted to deny suicidal or homicidal ideation, but had passive thoughts of suicide when he drank.  He also indicated having guilt about being in Vietnam and would wake up from nightmares with night sweats and with his heart racing.  He would be unable to fall asleep, and would clean his house.  He enjoyed being by himself, and only enjoyed spending time with his grandson.  Drinking alcohol at night helped him sleep more than his medications.   The Veteran also indicated experiencing similar symptoms in a September 2013 psychiatry assessment.  In February 2014, the Veteran indicated he did not get good rest due to nightmares.  He visited a friend in Virginia with his grandson, which he stated went well.  

The Veteran underwent another VA examination in April 2014.  The Veteran described general negativity towards people, and coped by not interacting.  He described being content with just spending time with his grandson and doing things that his grandson enjoyed.  His occupational and social impairment was described by the Veteran as occupational and social impairment with reduced reliability and productivity.  The Veteran reported being divorced, and having no relationship with three of his children, and a sporadic relationship with one of them.  The Veteran reported dreams of Vietnam, depression, and sleep problems.  He struggled with irritability, anxiety, restlessness, and nervousness.  He denied suicidal thoughts and stated he could not kill himself because of his grandson.  He admitted to drinking at night to help him get to sleep.  The examiner noted that the symptoms that applied to the Veteran's diagnosis were anxiety, chronic sleep impairment, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.     

In May 2014 VA treatment records, it was noted that the Veteran had symptoms of difficulty maintaining relationships, depressed and anxious mood, nightmares, flashbacks, and excessive startle response.  He had passive suicidal ideation, but not recently.  However, he continued to have a close relationship with his grandson, and enjoyed spending time with him.  

The claims file also includes a June 2014 evaluation by the Veteran's VA treating psychiatrist.   The diagnoses were PTSD and major depressive disorder, and a GAF score of 45 was assigned.  The examiner indicated that the Veteran's symptoms of anxiety, panic attacks, flashbacks, and nightmares were attributable to his PTSD.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was noted that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The symptoms that applied to the Veteran's diagnosis were anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and inability to establish and maintain effective relationships. 

At his March 2016 hearing before the Board, the Veteran stated that his inability to communicate, be around people, and lack of sleep contributed to his lack of maintaining any meaningful relationships with his three former wives and his family.  He indicated that he would go shopping late at night or early in the morning so that he could avoid being around people.  He would have mood swings and become easily agitated, and had nightmares.  He stated that while in California around seven years ago he tried to commit suicide.  The Veteran also indicated that his grandson no longer lived with him because he jumped up and grabbed him one night when his grandson tried to wake him up.  To cope with his symptoms, he would drink and be by himself.  He also indicated extreme frustration with his treatment and becoming hopeless and suicidal due to his symptoms.  

Based on the foregoing, the Board finds that, for the period on appeal, the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, warranting an increased 70 percent rating.  The Veteran's PTSD is manifested by symptoms which include continual chronic sleep disturbances, nightmares, intrusive memories of Vietnam, avoidance, inability to be around people, depressed mood, irritability, hypervigilance, exaggerated startle response, isolation, anxiety, and difficulty in establishing and maintaining effective relationships.  Also significant is that the Veteran has exhibited suicidal ideation and some visual and auditory hallucinations throughout the appeal period.  Additionally, the June 2014 VA examiner specifically found that the Veteran to have occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms such as his social withdrawal, anxiety, anger, and irritability impede his relationships; and it is reflected in the fact that he was divorced three times, had no relationship with his children, and only had one friend and one significant relationship with his grandson.  Also, the Veteran's GAF scores throughout the appeal range from 45 to 60, which is reflective of serious to moderate symptoms.    

While some of the VA treatment reports note brief improvement in symptoms at times, the Veteran's overall disability picture is consistent with a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Accordingly, the Board holds that for the entire period on appeal, the Veteran's psychiatric symptoms and overall disability picture warrant a rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Entitlement to TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. § 4.16(a).  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  The Veteran's service-connected PTSD is now rated as 70 percent disabling, and he is also service-connected for a chronic left wrist strain with degenerative changes, rated as 10 percent disabling.  Thus, the Veteran meets the minimum schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability submitted in January 2010, the Veteran stated that he last worked full-time and became too disabled to work in November 2008.  He completed one year of college, and last worked as a truck driver for a transportation company from July 1990 to November 2008, when he retired.  At his March 2016 hearing before the Board, the Veteran stated that he retired from his job due to his PTSD.  He indicated that even if he were able to get a job, he would not be able to maintain it because he would not be able to get along with his co-workers and supervisors, and would have problems being tired because of his problems sleeping at night.  He felt that his lack of effective communication, short temper, and inability to be around people would make it impossible to obtain employment.  He stated that people could set him off easily, and he did not want to be around anyone because he feared his temper would cause him to get in trouble.  He stated that he voluntary retired because his PTSD symptoms were getting the best of him, and he didn't want to get fired.       

A December 2008 statement from the Veteran's licensed professional counselor, noted that the Veteran's PTSD caused intrusive thoughts, avoidance of social situations, exhibited a restricted affect, hypervigilance, and affected sleep, concentration, and attention.  His obsessive rituals, social avoidance, and flashes of anger limited his social and occupational functioning.  

During a September 2009 VA examination, the examiner found that the Veteran's service-connected wrist condition would cause problems with lifting, carrying, reaching, lack of stamina, weakness, fatigue, decreased strength, and upper extremity pain.  The examiner also found that the wrist condition would cause severe effects on driving.   

An October 2009 VA examiner noted that the Veteran worked 19 years as a truck driver, and liked the job because of the quiet and lack of contact with people.  The examiner found that the Veteran's functional impairments included his history of isolation on the job, despite having the same employer for nearly 19 years.  During an April 2014 PTSD VA examination, the examiner noted that the Veteran had not worked in over six years., and that the Veteran's symptoms included chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  

A June 2014 PTSD evaluation by the Veteran's VA treating psychiatrist, indicated that the Veteran had chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and an inability to establish and maintain effective relationships.  The Veteran also had mild memory loss, such as forgetting names, directions, or recent events.  

When considering the Veteran's employment and educational background, as well as the evidence of record, and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  While the Veteran had worked for many years in a solitary environment as a truck driver, the evidence reflects that he suffers from fatigue from chronic sleep impairment, and problems with attention due to his service-connected PTSD.  Also, as indicated by the September 2009 VA examiner, the Veteran's service-connected wrist condition has a severe effect on his ability to drive.  The September 2009 VA examiner indicated that the Veteran's wrist condition caused problems with lifting, carrying, reaching, lack of stamina, weakness, fatigue, decreased strength, and upper extremity pain.  When considering these symptoms, the Board finds that it would not be possible for the Veteran to sustain physical employment.  Also, the Veteran's work experience mainly consists of 19 years of working as a truck driver, and there is no evidence that he has any training or skills that would be required in a completely sedentary desk job.  It is clear from the record that due to the Veteran's PTSD, he could not work in a position which required contact with other people.  The Veteran has stated that he does not like to interact with people and cannot cope in stressful situations.  The VA examiners and other medical professionals have repeatedly noted that the Veteran has difficulty in establishing effective work relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  His dislike for the public and distrust of people are severely impairing in any situation which would require interaction with others.

Therefore, the Board finds the evidence weighs in favor of a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

An evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the remaining claim for service connection for bilateral hearing loss, the Board notes that in an August 2005 correspondence, the Veteran indicated that he had applied for disability benefits from the Social Security Administration.  VA treatment records indicate that the Veteran receives Social Security benefits; however, it is unclear if the Veteran receives Social Security due to his age or due to any disabilities.  Since the Veteran has indicated that his hearing affected his employment, records from the Social Security Administration (SSA) may be relevant to his claim.  On remand, the RO must request any records held by the SSA relating to any disability claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (finding that where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Also, a completed VA 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, submitted from the Veteran's former employer in January 2009, indicated that the Veteran underwent a hearing test.  On remand, attempts must be made to secure any copies of hearing tests performed by the Veteran's former employer.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include results of audiometric testing of the Veteran during his employment with Yellow Transportation.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must attempt to obtain any records pertaining to any disability benefits awarded in the past from SSA. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


